USDC IN/ND case 2:18-cv-00149-TLS-JEM document 22 filed 10/15/18 page 1 of 2


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

KRYSTLE JACKSON,

Plaintiff,                                                       Case No. 2:18-cv-00149

         v.
                                                            Honorable Judge Manish S. Shah
ALLIED INTERSTATE, LLC,

Defendant.


                                  NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that KRYSTLE JACKSON (“Plaintiff”), hereby notifies the

Court that the Parties have settled all claims between them in this matter and are in the process of

completing the final closing documents and filing the dismissal. The Parties anticipate this

process to take no more than 45 days. The Parties propose to file a stipulated dismissal with

prejudice within 45 days of submission of this Notice of Settlement and pray the Court to stay all

proceedings until that time.



Respectfully submitted this 15th day of October, 2018.

                                                             Respectfully submitted,

                                                             s/ Marwan R. Daher
                                                             Marwan R. Daher
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             Phone: (630) 575-8181
                                                             mdaher@sulaimanlaw.com
                                                             Attorney for Plaintiff




                                                 1
USDC IN/ND case 2:18-cv-00149-TLS-JEM document 22 filed 10/15/18 page 2 of 2


                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Marwan R. Daher_____
                                                              Marwan R. Daher




                                                  2
